DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022, has been entered.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on November 18, 2021 is acknowledged.  The traversal is on the ground(s) that Group II and Group III refer to claim 1 directly or indirectly.  This is not found persuasive because Group II is directed to a mask that can be made by a materially different process such as laser ablation, and Group III claim is directed to an apparatus that does not perform dual photoresist layer-patterning techniques. Claims 10-13, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 21 recites “a first photoresist stripping process” and is not clear if the “first photoresist” refers to the first photoresist recited in line 3 of claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, at line 25, recites “ a second photoresist stripping process” and is not clear if the “second photoresist” refers to the second photoresist recited in line 15 of claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear as to what is meant by the first photoresist stripping and second photoresist stripping when the photoresist stripped in the first photoresist stripping is the second photoresist pattern and the photoresist stripped in the second photoresist stripping is the first photoresist pattern.  Correction is required.
Claim 1, at line 27 recites “the remaining conductive adhesive layer a wet etching process”.  The phrase is not clear.  Correction is required.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed in an RCE filed October 19, 2022, with respect to the rejection(s) of claim(s) 1-9, under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1, 2-3, 6-8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U. S. Patent Application Publication No. 20160160339 discloses a mask forming process that includes the formation of a first photoresist pattern followed by the deposition of a metal layer conformally over the first photoresist pattern followed by the deposition of the second photoresist pattern between the first photoresist patterns (in the recesses of the metal layer), and the stripping of the substrate to form the deposition mask.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 5, 2022.